EXHIBIT 10.4
 
 
EARN-IN AGREEMENT
 
This Earn-in Agreement (this “Agreement”) is made and entered into as of
February 10, 2010 (the “Effective Day”), between _______ (the “Purchaser”) and
Song Liqiang, a resident of the United States (the “Seller”).  Purchaser and
Seller are also referred to herein together as the “Parties” and individually as
a “Party”.
 
RECITALS
 
WHEREAS, pursuant to a Share Exchange Agreement by and among Expedite 4, Inc., a
Delaware company (the “Shell Company”), Southern China Livestock International,
Inc (“Southern China Livestock”), a Nevada company (the “Company”) and the
Seller as the majority shareholder of the Company, the Shell Company is expected
to acquire 100% of the issued and outstanding capital stock of Company (the
“Exchange Agreement”);
 
WHEREAS, Purchaser has agreed with Seller, as an inducement to the Purchaser in
continuing to provide services to Beijing Huaxin Tianying Livestock Technology
Co., Ltd (“Beijing Huaxin”), a PRC company that is a wholly owned subsidiary of
the Company, to enter into this Agreement;


WHEREAS, Seller is the holder of 9,000,000 shares of the Company’s common stock;
 
WHEREAS, upon the consummation of the Exchange Agreement, Seller will be issued
and hold shares of common stock of the Shell Company (the “Common Stock”),
$0.001 par value per share;
 
WHEREAS, Seller desires to grant to Purchaser an option to acquire ____% of the
shares of Common Stock to be issued to him pursuant to the Exchange Agreement
(for purposes of this Agreement, including the Call Right described herein, the
“Seller’s Shares”) pursuant to the terms and conditions set forth herein;
 
NOW, THEREFORE, the Parties, in consideration of the foregoing premises and the
terms, covenants and conditions set forth below, and other good and valuable
consideration, receipt of which is acknowledged, hereby agree as follows:
 
AGREEMENT
 
1.  
DEFINITIONS; INTERPRETATION

 
1.1.  
Terms Defined in this agreement.  The following terms when used in this
agreement shall have the following definitions:

 
 
1

--------------------------------------------------------------------------------

 
 
“Bankruptcy Law” means any Law of any jurisdiction relating to bankruptcy,
insolvency, corporate reorganization, company arrangement, civil rehabilitation,
special liquidation, moratorium, readjustment of debt, appointment of a
conservator, trustee or receiver, or similar debtor relief.
 
“Business Day” means any day on which commercial banks are required to be open
in the United States.
 
“Call Price” means, with respect to any exercise of the Call Right, par value or
$[●] per share of the Seller’s Shares subject to any Call Exercise Notice.
 
“Conditions” means Conditions 1 through 3, as defined below, in the aggregate.
 
“Condition 1” means: the entry by Xu Dengfu and Beijing Huaxin or the Shell
Company into a binding employment agreement for a term of not less than 3 years.
 
“Condition 2” means: the registration statement for the financing being declared
effective by the SEC
 
“Condition 3” means: the Company's US GAAP audited net income reaching $6
million for the fiscal year 2010.
 
“Government Authority” means any: (a) nation, principality, state, commonwealth,
province, territory, country, municipality, district or other jurisdiction of
any nature; (b) federal, state, local, municipal, foreign or other government;
(c) governmental or quasi government authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, board, instrumentality, officer, official, representative,
organization, unit, body or Person and any court or other tribunal); or (d)
individual, Person or body exercising, or entitled to exercise, any executive,
legislative, judicial, administrative, regulatory, police, military or taxing
authority or power of any nature.
 
“Law” means any federal, state, local, municipal, foreign or other law, statute,
legislation, constitution, principle of common law, resolution, ordinance, code,
order, edict, decree, proclamation, treaty, convention, rule, regulation,
permit, ruling, directive, pronouncement, requirement (licensing or otherwise),
specification, determination, decision, opinion or interpretation that is, has
been or may in the future be issued, enacted, adopted, passed, approved,
promulgated, made, implemented or otherwise put into effect by or under the
authority of any Government Authority.
 
“Person” means any individual , firm, company, corporation, limited liability
company, unincorporated association, partnership, trust, joint venture,
governmental authority or other entity, and shall include any successor (by
merger or otherwise) of such entity.
 
 
2

--------------------------------------------------------------------------------

 
 
1.2.  
Interpretation.

 
(a)  
Certain Terms.  The words “hereof”, “herein”, “hereunder” and similar words
refer to this Agreement as a whole and not to any particular provision of this
Agreement.  The term “including” is not limited and means “including without
limitation.”

 
(b)  
Section References: Titles and Subtitles.  Unless otherwise noted, all
references to Sections herein are to Sections of this Agreement.  The titles,
captions and headings of this Agreement are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

 
(c)  
Reference to Entities, Agreements, Statutes.  Unless otherwise expressly
provided herein, (i) references to a Person include its successors and permitted
assigns, (ii) reference to agreements (including this Agreement) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements and other modifications thereto or supplement thereof and (iii)
references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation.

 
2.  
CALL RIGHT

 
 2.1  
Call Right. Purchaser shall have, during the Exercise Period (as defined below),
and when a Condition is met, the right and option to purchase from the Seller,
and upon the exercise of such right and option the Seller shall have the
obligation to sell to Purchaser, a portion of the Seller’s Shares identified in
the Call Exercise Notice (the “Call Right”).  Purchaser shall be permitted to
purchase, and Seller shall be obligated to sell, the following number of
Seller’s Shares upon the attainment of the following Conditions:

 
Condition
Percentage of Seller’s Shares as to which there is a Call Right
   
Condition 1
20%
   
Condition 2
30%
   
Condition 3
50%



 
3

--------------------------------------------------------------------------------

 
 
2.2  
Call Period. The Call Right shall be exercisable by Purchaser, by delivering a
Call Exercise Notice at any time during the period (the “Exercise Period”)
commencing on the day that shall be 180 days (the “Initial Exercise Date”)
subsequent to the date that the Exchange Agreement is consummated continuing
until the fifth anniversary date from the Initial Exercise Date (such date or
the earlier expiration of the Call Right is referred to herein as the
“Expiration Date”).

 
2.3  
Exercise Process. In order to exercise the Call Right during the Exercise
Period, the Purchaser shall deliver to the Seller, a written notice of such
exercise substantially in the form attached hereto as Appendix A (a “Call
Exercise Notice”) to such address or facsimile number set forth therein. The
Call Exercise Notice shall indicate the number of Seller’s Shares as to with
Purchaser in then exercising its Call Right and the aggregate Call Price.
Provided the Call Exercise Notice is delivered in accordance with Section 6.4 to
such Seller on or prior to 6:30 p.m. (New York time) on any day or on a date
which is not a Business Day, the Exercise Date shall be deemed to be the first
Business Day after the date of such delivery of such Call Exercise Notice. The
delivery of a Call Exercise Notice in accordance herewith shall constitute a
binding obligation (a) on the part of such Purchaser to purchase, and (b) on the
part of the Seller to sell, the Seller’s Shares subject to such Call Exercise
Notice in accordance with the terms of this Agreement.

 
2.4  
Call Price. If the Call Right is exercised pursuant to this Section 2, as
payment for the Seller’s Shares being purchased by the Purchaser pursuant to the
Call Right, such Purchaser shall pay the aggregate Call Price to the Seller (but
no later than fifteen (15) Business Days of the Exercise Date).

 
2.5  
Delivery of the Shares. Upon the receipt of a Call Exercise Notice, the Seller
shall deliver, or take all steps necessary to cause to be delivered, the
Seller’s Shares being purchased pursuant to such Call Exercise Notice.

 
3.  
ENCUMBRANCES; TANSFERS, SET-OFF AND WITHHOLDINGS

 
3.1  
Encumbrances. Upon exercise of the Call Right, the Seller’s Shares being
purchased shall be sold, transferred and delivered to the Purchaser free and
clear of any claim, pledge, charge, lien, preemptive rights, restrictions on
transfers (except as required by securities laws of the United States), proxies,
voting agreements and any other encumbrance whatsoever.

 
 
4

--------------------------------------------------------------------------------

 
 
3.2  
Transfers. Prior to the Expiration Date, Seller shall continue to own, free and
clear of any hypothecation, pledge, mortgage or other encumbrance, except
pursuant to this Agreement and except in favor of the Collateral Agent (as
defined below) for the benefit of the Purchaser, such amount of the Seller’s
Shares as may be required from time to time to in order for the Purchaser to
exercise its Call Right in full.

 
3.3  
Set-off. The Purchaser shall be absolutely entitled to receive all Seller’s
Shares subject to the exercise of a Call Right, and for the purposes of this
Agreement, Seller hereby waives, as against the Purchaser, all rights of set-off
or counterclaim that would or might otherwise be available to the Seller.

 
3.4  
Escrow of Seller’s Shares.

 
(a)  
Upon execution of this Agreement, Seller shall deliver to Jingtian & Gongcheng
Attorneys at Law, as Collateral Agent (the “Collateral Agent”), certificates
representing Seller’s Shares. The certificates representing the Seller’s Shares
(together with duly executed stock powers in blank) shall be held by the
Collateral Agent.

 
(b)  
Upon receipt of a Call Exercise Notice, the Collateral Agent shall promptly
deliver the Seller’s Shares being purchased pursuant to such Call Exercise
Notice in accordance with the instructions set forth therein and in accordance
with any other Lock-up or Make Good Agreement in place between the Purchaser or
Seller and other third party. In the event that the Collateral Agent shall
receive notice from the Parties that the Conditions have not been met, the
Seller’s Shares shall be distributed in accordance with their instructions.

 
4.  
REPRESENTATIONS AND WARRANTIES

 
4.1  
Representations and Warranties by Seller. Seller represents and warrants to
Purchaser that:

 
(a)  
Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereunder to be carried out by it
have been duly authorized by all necessary action on the part of Seller. This
Agreement, and all agreements and documents executed and delivered pursuant to
this Agreement, constitute valid and binding obligations of such Seller,
enforceable against such Seller in accordance with its terms, subject to
applicable Bankruptcy Laws and other laws or equitable principles of general
application affecting the rights of creditors generally.

 
 
5

--------------------------------------------------------------------------------

 
 
(b)  
No Conflicts. Neither the execution or delivery of this Agreement by the Seller
nor the fulfillment or compliance by the Seller with any of the terms hereof
shall, with or without the giving of notice and/or the passage of time, (i)
conflict with, or result in a breach of the terms, conditions or provisions of,
or constitute a default under, (A) the organizational or charter documents of
the Seller is bound, or (ii) require any consent, license, permit,
authorization, approval or other action by any Person or Government Authority
which has not yet been obtained or received. The execution, delivery and
performance of this Agreement by the Seller or compliance with the provisions
hereof by the Seller does not, and shall not, violate any provision of any Law
to which the Seller is subject or by which it is bound.

 
(c)  
No Actions.  There are no lawsuits, actions (or to the best knowledge of the
Seller, investigations), claims or demands or other proceedings pending or, to
the best of the knowledge of the Seller, threatened against the Seller which, if
resolved in a manner adverse to the Seller, would adversely affect the right or
ability of the Seller to carry out its obligations set forth in this Agreement.

 
(d)  
Title.  Seller owns the Seller’s Shares free and cleat of any claim, pledge,
charge, lien, preemptive rights, restrictions on transfers, proxies, voting
agreements and any other encumbrance whatsoever, except as contemplated by this
Agreement. The Seller has not entered into or is a party to any agreement that
would cause the Seller to not own such Seller’s Shares free and clear of any
encumbrance, except as contemplated by this Agreement.

 
4.2  
Representations and Warranties by Purchaser. The Purchaser represents and
warrants to the Seller that:

 
(a)  
Due Authorizations. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereunder to be carried out by it
have been duly authorized by all necessary action on the part of the Purchaser.
This Agreement, and all agreements and documents executed and delivered pursuant
to this Agreement, constitute valid and binding obligations of Purchaser,
enforceable against Purchaser in accordance with its terms, subject to
applicable Bankruptcy Laws and other laws or equitable principles of general
application affecting the rights of creditors generally.

 
(b)  
No conflicts. Neither the execution or delivery of this Agreement by Purchaser
nor the fulfillment or compliance by Purchaser with any of the terms hereof
shall, with or without the giving of notice and/or the passage of time, (i)
conflict with ,or result in a breach of the terms, conditions or provisions of
or constitute a default under, (A) the organizational or charter documents of
Purchaser or (B) any contract or any judgment, decree or order to which
Purchaser is subject or by which Purchaser is bound, or (ii) requite any
consent, license, emit, authorization, approval or other action by any Person or
Government Authority which has not yet been obtained or received. The execution,
delivery and performance of this Agreement by Purchaser or compliance with the
provisions hereof by Purchaser does not, and shall not, violate any provision of
any Law to which Purchaser is subject or by which it is bound.

 
 
6

--------------------------------------------------------------------------------

 
 
(c)  
No Actions. There are no lawsuits, actions (or to the best knowledge of
Purchase, investigations), claims or demands or other proceedings pending or, to
the best of the knowledge of Purchaser, threatened against Purchaser which, if
resolved in a manner adverse to Purchaser, would adversely affect the right or
ability of Purchaser to carry out its obligations set forth in this Agreement.

 
5.  
ENENTS OF DEFAULT AND TERMINATION

 
5.1  
Events of Default. The occurrence at any time with respect to a Party (the
“Defaulting Party”) of any of the following events shall constitute an event of
default (an “Event of Default”) with respect tot such party:

 
(a)  
Failure to Pay or Deliver. The failure by a Party to make, when due, any payment
under this Agreement or deliver the Seller’s Shares in accordance with this
Agreement, if such failure is not remedied on or before the third Business Day
after notice of such failure is given to the Defaulting Party;

 
(b)  
Breach of Agreement. The failure by a party to comply with or perform any
agreement, covenant or obligation (other than a failure described in Section
5.1(a)) to be complied with or performed by such Party in accordance with this
Agreement if such failure is not remedied on or before the tenth Business Day
after notice of such failure is given to the Defaulting Party; or

 
(c)  
Bankruptcy. A Party (1) is dissolved (other than pursuant to a consolidation,
amalgamation or merger); (2) becomes insolvent or is unable to pay its debts or
fails or admits in writing its inability generally to pay its debts as they
become due; (3) makes a general assignment, arrangement or composition with or
for the benefit of its creditors; (4) institutes or has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy or any relief under
any Bankruptcy Law, or a petition is presented for its winding-up or
liquidation, and in the case of any such proceeding or petition instituted or
presented against it, such proceeding or petition (A) results in a judgment of
insolvency or bankruptcy or the entry of an order for relief or the making of an
order for its winding-up or liquidation (B) is not dismissed, discharged, stayed
or restrained in each case within 30 days of the institution or presentation
thereof; (5) has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);
(6) seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all it assets; (7) has a secured party take
possession of all or substantially all its assets or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets and such secured party maintains
possession, or any such process I not dismissed, discharged, stayed or
rescinded, in each case within 30 days thereafter; (8) causes or is subject to
any event with respect to it which, under the applicable Law, has an analogous
effect to any of the events described in clauses (1) through (7); or (9) takes
any actions in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the foregoing acts.

 
 
7

--------------------------------------------------------------------------------

 
 
5.2  
Termination. If at any time an Event of Default with respect to a Party has
occurred and is continuing, the other party may terminate this Agreement and
deem the Expiration Date to have occurred by giving written notice to the
Defaulting Party specifying the relevant Event of Default.

 
6.  
MISCELLANEOUS.

 
6.1  
Governing Law; Jurisdiction. This Agreement shall be construed according to, and
the rights of the Parties shall be governed by, the laws of the State of New
York, without reference to any conflict of laws principle that would cause the
application of the laws of any jurisdiction other than New York, Each Party
hereby irrevocably submits to the exclusive jurisdiction of the federal and
state courts sitting in the City of New York, for the adjudication of any
dispute hereunder or in connection herewith, and agrees not to assert in any
suit, action or proceeding, any claim that it is personally subject to the
jurisdiction of such court, that such, suit, action or proceeding is brought in
an inconvenient forum, or that the venue of such suit, action or proceeding is
improper.

 
6.2  
Successors and Assigns. No Party may assign this Agreement or any tights or
obligations hereunder without the prior written consent of the other Party. The
provisions hereof shall inure to the benefit of, and be binding upon, the
successors and permitted assigns of the Parties.

 
6.3  
Entire Agreement; Amendment. This Agreement constitutes the full and entire
understanding and agreement between and among the Parties with regard to the
subject matter hereof. Any term of this Agreement may be amended only with the
written consent of each Party.

 
6.4  
Notices and Other Communications. Any and all notices, requests, demands and
other communications required or otherwise contemplated to be made under this
Agreement shall be in writing and shall be provided by one or more of the
following means and shall be deemed to have been duly given (a) if delivered
personally, when received, (b) if transmitted by facsimile, on the date of
transmission with receipt of a transmittal confirmation, or (c) if by an
internationally recognized overnight courier service, one Business Day after
deposit with such courier service. All such notices, requests, demands and other
communications shall be addressed to such address or facsimile number as a party
may have specified to the other parties in writing delivered in accordance with
this Section 6.4.

 
 
8

--------------------------------------------------------------------------------

 
 
6.5  
Delays or omissions. No delay or omission to exercise any right, power or remedy
accruing to any Person hereunder, upon any breach or default under this
Agreement, shall impair any such right, power or remedy nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any Person hereunder
of any breach or default under this Agreement, or any waiver on the part of any
Person of any provisions or conditions of this Agreement, must be in writing and
shall be effective only to the extent specifically set forth in such writing and
sighed by the waiving or consenting Person.

 
6.6  
Severability. If any provision of this Agreement is found to be invalid or
unenforceable, then such provision shall be construed, to the extent feasible,
so as to render the provision enforceable and to provide for the consummation of
the transactions contemplated hereby on substantially the same terms as
originally set forth herein, an if no feasible interpretation would save such
provision, it shall be severed from the remainder of this Agreement, which shall
remain in full force and effect unless the severed provision is essential to the
rights or benefits intended by the Parties. In such event, the parties shall use
best efforts to negotiate, in good faith, a substitute, valid and enforceable
provision or agreement which most nearly affects the Parties’ intent in entering
into this Agreement.

 
6.7  
Construction. The language used in this Agreement will be deemed to be the
language chosen by the Parties to express their mutual intent, and no rules of
strict construction will be applied against any Party.

 
6.8  
Further assurances. The parties shall perform such acts, execute and deliver
such instruments and documents and do all other such things as may be reasonably
necessary to effect the transactions contemplated hereby.

 
6.9  
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be an original, but all of which together shall constitute one
instrument. Execution and delivery of this Agreement by exchange of facsimile
copies bearing the facsimile signature of a Party shall constitute a valid and
binding execution and delivery of this Agreement by such Party.

 
 
9

--------------------------------------------------------------------------------

 
 
Signature Page of Earn-in Agreement
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 
 

  Purchaser           /s/ XU Dengfu           XU Dengfu                 Seller  
 
 
    /s/ Song Liqiang           Song Liqiang  

 
 
Acknowledged and agreed to:
 
Collateral Agent:
Jingtian & Gongcheng Attorneys at Law
 
By: Jingtian & Gongcheng Attorneys at Law


 
10

--------------------------------------------------------------------------------

 
 
Signature Page of Earn-in Agreement
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 


 

  Purchaser           /s/ Luping Pan           Luping Pan                 Seller
          /s/ Song Liqiang           Song Liqiang  

 
 
Acknowledged and agreed to:
 
Collateral Agent:
Jingtian & Gongcheng Attorneys at Law
 
By: Jingtian & Gongcheng Attorneys at Law


 
11

--------------------------------------------------------------------------------

 
 
APPENDIX A
 


Form of Exercise Notice
 
[Date]
 
[______________](the “Seller”)
 
[______________]
 
[______________]
 
Attention:[______]
 
Re: Earn-in Agreement dated _____________ (the “Earn-in Agreement”) between
___________ (“Purchaser”) and Song Liqiang.
 
Dear Sir:
 
In accordance with Section 2.3 of the Earn-in Agreement, Purchaser hereby
provides this notice of exercise of the Call Right in the manner specified
below:
 
(a)  
The Purchaser hereby exercises its Call Right with respect to Seller’s Shares
pursuant to the Earn-in Agreement.

 
(b)  
The Purchaser shall pay the sum of $________ to the Seller.

 


 
Date: ____________,______
 
 
12